Name: 2007/527/EC: Commission Decision of 25 July 2007 authorising Bulgaria and Romania to derogate from Council Directive 1999/105/EC on the marketing of forest reproductive material with regard to the stocks accumulated from 1 January 2003 to 31 December 2006 (notified under document number C(2007) 3541)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  Europe;  European Union law;  agricultural activity;  forestry
 Date Published: 2007-07-26

 26.7.2007 EN Official Journal of the European Union L 194/9 COMMISSION DECISION of 25 July 2007 authorising Bulgaria and Romania to derogate from Council Directive 1999/105/EC on the marketing of forest reproductive material with regard to the stocks accumulated from 1 January 2003 to 31 December 2006 (notified under document number C(2007) 3541) (2007/527/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Pursuant to Article 42 of the Act of Accession of Bulgaria and Romania, the Commission may adopt transitional measures if these transitional measures are necessary to facilitate the transition from the existing regime in the new Member States to that resulting from the application of the Community veterinary and phytosanitary rules. Those rules include the rules in respect of marketing of forest reproductive material. (2) Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1) provides that forest reproductive material may be marketed only if the requirements of Article 6(1) and (3) of that Directive are met. (3) Directive 1999/105/EC allows to market until exhaustion stocks of forest reproductive material accumulated before 1 January 2003. (4) Bulgaria and Romania have informed the Commission and the other Member States of the existence of stocks of forest reproductive material produced in their territories from 1 January 2003 to 31 December 2006. Marketing of such material would not be permitted unless a derogation from the provisions of Directive 1999/105/EC is granted. (5) In order to enable those countries to market stocks of reproductive material produced from 1 January 2003 to 31 December 2006, they should be allowed to market in their territories until 31 December 2009 reproductive material which was produced during the above period in accordance with their national provisions as applicable at the time of production. (6) Labels or accompanying documents should indicate that such material may only be marketed in the Member State where it was produced. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 6(1) and (3) of Directive 1999/105/EC, Bulgaria and Romania are authorised to market until 31 December 2009 forest reproductive material produced in their territories from 1 January 2003 to 31 December 2006 which was not produced in accordance with the provisions of that Directive provided that it complies with their national provisions as applicable at the time of production. Such forest reproductive material shall only be marketed in the territory of the Member State of production. The label or document, official or otherwise, which is affixed to or accompanies such forest reproductive material, shall clearly indicate that it is intended to be marketed exclusively in the territory of that Member State. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 15.1.2000, p. 17.